Exhibit CHANGE OF CONTROL AGREEMENT This CHANGE OF CONTROL AGREEMENT (this “Agreement”) is made and entered into as of January 1, 2008, by and between IR BioSciences Holdings, Inc., a Delaware corporation (the “Company”) and John Fermanis (the “Executive”). RECITALS WHEREAS, Executive is the Chief Financial Officer of the Company; WHEREAS, Board recognizes the possibility of a future Change of Control (as hereinafter defined), which may alter the nature and structure of Company, and recognizes that the uncertainty regarding the consequences of such an event adversely affects Company’s ability to retain Executive; WHEREAS, in order to induce Executive to retain employment with the Company, the Board and Company desire to provide benefits to Executive in the event Executive’s employment is terminated under certain circumstances involving a Change of Control, and the Executive desires to be so induced; and WHEREAS, Company and Executive desire to set forth in writing the terms and conditions of their agreement with respect to Company’s provision of benefits to Executive in the event Executive’s employment is terminated under certain circumstances involving a Change of Control. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants and obligations herein contained, it is mutually agreed between the parties hereto as follows: 1.Term.This Agreement shall commence on the Execution Date of this Agreement and shall continue until the earlier of the following:(a) prior to a Change of Control Date, the date of termination of Executive’s employment with Company; or (b) subsequent to a Change of Control Date the earlier of (x) the date of termination of Executive’s employment with the Company absent Involuntary Termination or (y) the one-year anniversary of a Change of Control Date. 2.At-Will Status.Notwithstanding any provision of this Agreement, Executive is employed at-will , so that Executive, on the one hand,or Company, on the other hand, may terminate Executive’s employment at any time, with or without notice, for any or no reason. 3.Definitions.As used in this Agreement, the following terms shall have the meanings set forth herein: “Affiliate” means any entity that is part of a controlled group of corporations or is under common control with Company, as applicable, within the meaning of Sections 1563(a), 404(b) or 414(c) of the Code. “Board” means the Board of Directors of Company. “Cause” shall mean (i) a material act of dishonesty in connection with the Executive’s responsibilities as an Executive of Company; (ii) the Executive’s conviction of, or plea of nolo contendere to, a felony or a crime involving moral turpitude, (iii) the Executive’s gross misconduct which has a material adverse effect on the Company, or (iv) the Executive’s consistent and willful failure to perform his or her employment duties where such failure is not cured within thirty (30) days after written notice to Executive by Company. “Change of Control” shall mean a Company Change in Control. “Change of Control Date” means the date on which a Change of Control occurs.If any such change in control occurs on account of a series of transactions, the “Change of Control Date” is the date of the last of such transactions. “Code” means the Internal Revenue Code of 1986, and any amendments thereto. “Company
